Citation Nr: 0026664	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than January 5, 
1998, for the assignment of a 70 percent disability 
evaluation for schizophrenia.  

2.  Entitlement to an effective date earlier than February 5, 
1998, for the assignment of a total disability evaluation 
based upon individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1987 to July 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which granted a 70 percent 
evaluation for schizophrenia effective from January 1998 and 
awarded TDIU effective from February 1998.  

REMAND

The veteran asserts that his increased compensation award for 
schizophrenia, in addition to his TDIU, should be effective 
essentially from the date he was discharged from service.  
The record reflects that the veteran filed a claim of service 
connection for schizophrenia in August 1989, followed by a 
claim for TDIU in September 1989.  The RO granted service 
connection for schizophrenic episode in a December 1989 
rating decision, but did not address the TDIU claim.  A 
December 1990 rating decision corrected the December 1989 
rating to reflect a 50 percent evaluation, but made no 
mention of the TDIU claim.

The Board believes that the RO should first address the issue 
of whether the record contains an unadjudicated TDIU claim 
prior to the Board's review of this matter.  The Board notes 
that VA must review all evidence of record to ascertain the 
earliest possible effective date.  See also Hazan v. Gober, 
10 Vet. App. 511, 518 (1997).  

Under these circumstances the Board finds that a decision on 
the earlier effective date claims would now be premature.  
The RO should consider whether the 1989 TDIU claim 
constitutes an unadjudicated claim, and if so, should also 
consider the claim of an effective date of September 1989 in 
the first instance to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should determine whether the 
September 1989 TDIU claim was an 
unadjudicated pending claim, and if so, 
adjudicate that claim in connection with 
the claim for an effective dated prior to 
February 5, 1998 for the assignment of a 
TDIU.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


